The contract was to purchase a certain quantity of merchandise at fixed prices and deliver to the plaintiffs certain vouchers for the amount within a few days after the merchandise arrived at St. Louis. The vouchers were the receipts of a military officer of the government for goods which had been delivered previous to the giving of the receipt, for the use of the government, and constituted the evidence upon which payment of the value of the goods, for which the receipts had been given, might be obtained from the war department. They represented property and were of intrinsic value. The contract imports the giving of the vouchers for the merchandise, and nothing is to be implied in respect to any other or different mode of payment. The vouchers were delivered by the defendants and accepted by the plaintiffs. There was an implied guaranty that they were genuine and free from any taint of fraud which would impair the facility, or the eventual right of obtaining payment from the department upon which they were drawn. There was no guaranty, however, as to the immediate or future payment by the government. The vouchers were not punctually paid by the government, but we are not distinctly informed by evidence that any just grounds existed for the neglect or refusal to pay them. A letter of the defendants states that there were political differences between certain high officials of the government, which had delayed their payment. Something is also said in the letter about the reinspection of the goods by a military board appointed for that purpose, and of a report by the board, according to which payment would be made. But no evidence is given whether this board possessed any judicial authority or took any evidence, or had any jurisdiction to make any binding report. It is to be inferred that, acting on the report, the validity of the vouchers was recognized by the government to the extent of about seventy-five *Page 343 
per cent only of their face. It may be that the quartermaster, signing the voucher, fraudulently receipted for more than the value of the merchandise, and that the plaintiffs have a just claim to recover of the defendants for that reason. But, as the case stands, it appears that they surrendered their vouchers to the government on receiving a sum which the officers arbitrarily chose or consented to pay, when in fact there was no improper valuation of the merchandise, and no just reason why less than the face should be paid. Government officials are not always immaculate, nor are contractors, and we can assume nothing on such a foundation. The endorsement of the government draft by the defendants to the plaintiffs for the amount reported by the military board does not prove that the defendants assumed any liability for the loss sustained by the plaintiffs on their vouchers. Prima facie, the delivery of the vouchers was all that the defendants contracted to do for the delivery of the plaintiffs' merchandise at St. Louis. The fact that they realized only seventy-five per cent on the vouchers does not of itself afford the plaintiffs any right of action against the defendants. There is nothing more in the plaintiffs' case. The judgment should be reversed and a new trial ordered, with costs to abide the event.
All for reversal. Judgment reversed and new trial ordered, costs to abide the event.